United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1412
Issued: October 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 1, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 12, 2007 with respect to a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than a 12 percent permanent impairment based
on a binaural hearing loss and tinnitus.
FACTUAL HISTORY
On June 28, 2005 appellant, then a 62-year-old retired pipe fitter, filed an occupational
disease claim alleging that his tinnitus and hearing loss were causally related to his federal
employment. The reverse of the claim form indicated that he was removed from employment on
April 10, 1998. Appellant submitted an audiogram dated April 30, 2003 showing a ratable

hearing loss and he indicated that he was diagnosed with tinnitus on that date. The employing
establishment submitted audiograms from 1987, 1993 and 1996.
The Office referred appellant, along with medical records and a statement of accepted
facts, to Dr. Arif Shaikh, an otolaryngologist. In a report dated January 26, 2006, Dr. Shaikh
provided a history and results on examination. He noted that current symptoms included ringing
in both ears. Dr. Shaikh diagnosed bilateral sensorineural hearing loss due to noise exposure in
federal employment. An accompanying audiogram reported the following results: for the right
ear at frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz), the hearing levels were 25, 20, 35
and 70 decibels; for the left ear 25, 20, 25 and 40 decibels at the same frequencies.
In a report dated March 12, 2006, an Office medical adviser reviewed the evidence. He
calculated that appellant had a 6.9 percent binaural hearing loss based on the January 26, 2006
audiogram. The date of maximum medical improvement was reported as January 26, 2006.
By decision dated May 30, 2006, the Office issued a schedule award for a seven percent
binaural hearing loss. The period of the award was 14 weeks from January 26, 2006.
Appellant requested reconsideration by letter dated October 10, 2006. He stated that he
suffered from tinnitus causally related to his federal employment. The Office sent appellant a
tinnitus worksheet form with respect to his condition. Appellant indicated that activities of daily
living impacted by his tinnitus included communication, sensory function, travel and sleep.
In a report dated February 8, 2007, an Office medical adviser opined that appellant was
entitled to an additional five percent permanent impairment for tinnitus based on information
provided in the worksheet. By decision dated February 12, 2007, the Office awarded appellant
an additional five percent permanent impairment. The Office indicated that the period of the
award was 24 weeks from January 26 to July 12, 2006, with reduction for the amount already
paid pursuant to the prior award.
LEGAL PRECEDENT
The Office evaluates industrial hearing loss in accordance with the standards contained in
the American Medical Association, Guides to the Evaluation of Permanent Impairment.1 Using
the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the levels at each frequency are added up and
averaged.2 Then, the “fence” of 25 decibels is deducted because, as the A.M.A., Guides points
out, levels below 25 decibels result in no impairment in the ability to hear everyday speech under
everyday conditions.3 The remaining amount is multiplied by a factor of 1.5 to arrive at the
percentage of monaural hearing loss.4 The binaural loss is determined by calculating the loss in
each ear using the formula for monaural loss; the lesser loss is multiplied by five, then added to
1

A.M.A., Guides 250 (5th ed. 2001).

2

Id.

3

Id.

4

Id.

2

the greater loss and the total is divided by six to arrive at the amount of the binaural hearing
loss.5 The Board has concurred in the Office’s adoption of this standard for evaluating hearing
loss.6
ANALYSIS
Appellant was referred to Dr. Shaikh for a second opinion examination with regard to
hearing loss. In conjunction with his examination, audiometric testing was performed on
January 26, 2006. The audiologist verified the validity of the test results and indicated that the
equipment was calibrated on March 18, 2005.7
As noted, the formula for determining binaural hearing loss is based on hearing levels at
the frequencies of 500, 1,000, 2,000 and 3,000 Hz. The hearing levels at these frequencies are
added up and averaged. The levels for the right ear were 30, 25, 35 and 70, for a total of 160,
which results in an average of 40; for the left ear, 25, 20, 25 and 40 results in a total of 110, for
an average of 27.50. The fence of 25 is then deducted from the average, resulting in 15 for the
right ear and 2.5 for the left ear. Monaural loss in the right ear is 15 multiplied by 1.5, equaling
22.5, and for the left ear 2.5 multiplied by 1.5 equals 3.75. According to the above formula, 3.75
is multiplied by 5 (18.75), added to 22.5 (41.25), and then divided by 6 for a 6.875 binaural
hearing loss. In accord with Office procedures, the 6.875 is rounded up to 7 percent.8
With respect to tinnitus, the A.M.A., Guides provides that an additional impairment due
to hearing loss of up to five percent may be added “for tinnitus in the presence of measurable
hearing loss if the tinnitus impacts the ability to perform activities of daily living.”9 The Office
medical adviser indicated that appellant’s tinnitus did impact his ability to perform daily
activities and found that appellant was entitled to the maximum additional impairment for
tinnitus.
The Board finds that the evidence of record establishes that appellant has a 12 percent
permanent impairment for loss of hearing in both ears. The January 26, 2006 results of
audiometric testing show a seven percent binaural hearing loss under the A.M.A., Guides. An
additional five percent was properly added for tinnitus. There is no probative evidence of a
greater impairment in this case.

5

Id.

6

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).
7

The Office requirements for audiological testing are set forth in the Federal (FECA) Procedure Manual, Part 3 -Medical, Requirement for Medical Reports, Chapter 3.600.8(a) (September 1994).
8

See Laura Heyen, 57 ECAB
(Docket No. 05-1766, issued February 15, 2006); Johnnie B. Causey, 57 ECAB
___ (Docket No. 06-49, issued February 7, 2006). As the Office’s procedure manual explains with respect to
hearing loss, the number is rounded up from .50 and down from .49. Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.4(b)(2) (September 1994).
9

Supra note 1 at 246.

3

On appeal, appellant contended that he was not adequately compensated for his hearing
loss. The number of weeks of compensation for a schedule award, however, is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete binaural hearing loss, the maximum
number of weeks of compensation is 200 weeks. Since appellant’s binaural hearing loss was 12
percent, he is entitled to 12 percent of 200 weeks, or 24 weeks of compensation.10 It is well
established that the period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from residuals of the employment injury.11 In this case,
the Office medical adviser properly concluded that the date of maximum medical improvement
was the date of examination by Dr. Shaikh. The award therefore properly runs for 24 weeks
commencing on January 26, 2006.
CONCLUSION
The evidence does not establish that appellant has more than a 12 percent permanent
impairment for binaural hearing loss, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 12, 2007 and May 30, 2006 are affirmed.
Issued: October 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
10

The Board notes that the maximum for monaural hearing loss is 52 weeks. With a 22.50 monaural loss in the
right ear and 3.75 in the left, the total number of weeks of compensation for monaural loss would be 13.65. Since
the binaural loss results in a greater number of weeks, the Office properly based the award on binaural hearing loss.
11

Albert Valverde, 36 ECAB 233, 237 (1984).

4

